         Case 2:16-cr-00110-DSC Document 213 Filed 11/10/20 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     )
                                             )
               v.                            )       2:16-110
                                             )       Electronic Filing
SAMIRKUMAR J. SHAH                           )


                                      ORDER OF COURT


       AND NOW, this 10th day of November, 2020, in accordance with the previous

discussions with counsel, IT IS ORDERED that a hearing on the sentencing factors in dispute is

scheduled for Thursday, January 21, 2021, at 1:00 PM. The hearing will be by Zoomgov.com

video conference. Counsel shall appear through this format. The instructions to connect to the

hearing will be distributed to counsel of record via email prior to the hearing. Defendant is

required to attend the hearing via video conferencing.


                                                     s/David Stewart Cercone
                                                     David Stewart Cercone
                                                     Senior United States District Judge


cc:    Eric G. Olshan, AUSA
       Nicole Vasquez Schmitt, AUSA
       Thomas D. Kenny, Esquire

       (Via CM/ECF Electronic Mail)
